Citation Nr: 1548393	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-44 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle strain, as secondary to service-connected right foot plantar wart/callus.

2.  Entitlement to service connection for degenerative joint disease with meniscal tear of the right knee, as secondary to service-connected right foot plantar wart/callus.

3.  Entitlement to service connection for right hip strain, as secondary to service-connected right foot plantar wart/callus.

4.  Entitlement to service connection for facet arthrosis at L5-S1 of the lumbar spine, as secondary to service-connected right foot plantar wart/callus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  A notice of disagreement was received in July 2008, a statement of the case was issued in September 2009, and a VA Form 9 was received in November 2009.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2011 by a Veterans Law Judge no longer employed by the Board.  A transcript is associated with the claims file.

In a September 2011 decision, the Board reopened the claims and remanded them to the RO for additional development.  

The Veteran was offered the opportunity to have an additional hearing; in May 2014, the claims were remanded by the Board to schedule the Veteran for an additional hearing.  The requested hearing was conducted in September 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that during the September 2015 hearing, the Veterans Law Judge accepted jurisdiction and heard testimony regarding of the issue of entitlement to a compensable rating for plantar wart/callus of the right foot, "pending the filing of a substantive appeal" at the RO.  See September 2015 BVA Hearing Transcript, pages 2-3.  Subsequently, there was no substantive appeal filed.  Accordingly, that claim is not in appellate status before the Board and will not be addressed herein.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right ankle, right knee, right hip and lumbar spine disorders, as secondary to his service-connected right foot plantar wart/callus.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The Board finds a remand is necessary to obtain an addendum medical opinion.

The Board notes that the Veteran has submitted private medical opinions.  In a letter dated September 2015, the Veteran's private physician, Dr. B., opined that the Veteran's right foot was causing pain with the knee, ankles, hip and lower back spine.  Additionally, a VA physician, Dr. O., stated in a September 2015 statement that the Veteran has a plantar wart, and as per the Veteran's information, this causes radiating pain up the leg to the hip and back.  Unfortunately, these opinions are not supported by rationale.  The Court has held that a medical opinion that contains only conclusions is to be accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

During a October 2011 VA examination, the VA examiner opined that the Veteran's claimed disorders were not at least as likely as not caused by or aggravated by his plantar war/callus of the right foot.  The examiner stated that in medical literature, a plantar wart/callus does not cause nor result in an ankle, knee, hip or lumbar spine condition and these disorders are not considered complications.

Unfortunately, the October 2011 VA examiner failed to discuss the Veteran's assertions that his gait is altered due to his right foot callus, which has resulted in his right ankle, knee, hip and lumbar spine disorders.  Of note, a May 2013 private treatment record documents that the Veteran had an antalgic limp during gait examination.  

On remand, an addendum opinion is necessary that addresses and discusses the theory of secondary causation for the claimed disorders, due to an altered gait.

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain addendum opinions for the Veteran's claimed right ankle, right knee, right hip and lumbar spine disorders.  If deemed necessary by the examiner, afford the Veteran VA examinations for these disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorders, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's right ankle strain is (1) proximately due to or (2) aggravated (beyond the natural progression) by his right foot plantar wart/callus; 

b)  the Veteran's degenerative joint disease with meniscal tear of the right knee is (1) proximately due to or (2) aggravated (beyond the natural progression) by his right foot plantar wart/callus;

c)  the Veteran's right hip strain is (1) proximately due to or (2) aggravated (beyond the natural progression) by his right foot plantar wart/callus; and,

d)  the Veteran's facet arthrosis at L5-S1 of the lumbar spine is (1) proximately due to or (2) aggravated (beyond the natural progression) by his right foot plantar wart/callus.

The VA examiner must discuss the Veteran's altered gait due to his service-connected right foot plantar wart/callus and whether it has any impact on his claimed right ankle, right knee, right hip, and lumbar spine disorders.

The examiner must offer comments and an opinion regarding the September 2015 private physician and VA physician's statements indicating that the Veteran's right foot was causing pain with the knee, ankles, hip and lower back spine.  

The Veteran's lay statements regarding his history must be fully considered and discussed when formulating an opinion. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

4.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




